                                                   THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                        CASE NO. CR19-0069-JCC
10                          Plaintiff,                 MINUTE ORDER
11            v.

12    SCOTT THOMAS VISNICH,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s motion to continue the sentencing
18   hearing (Dkt. No. 47). Finding good cause, the motion is GRANTED. The current sentencing
19   hearing scheduled for February 4, 2020, is hereby VACATED, and continued to March 3, 2020
20   at 9:00 a.m.
21          DATED this 3rd day of February 2020.
22                                                       William M. McCool
                                                         Clerk of Court
23

24                                                       s/Tomas Hernandez
                                                         Deputy Clerk
25

26


     MINUTE ORDER
     CR19-0069-JCC
     PAGE - 1
